
	
		II
		110th CONGRESS
		1st Session
		S. 1846
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2007
			Mr. Bond introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To improve defense cooperation between the Republic of
		  Korea and the United States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the United States-Republic of Korea
			 Defense Cooperation Improvement Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Close and
			 continuing cooperation in defense between the United States and the Republic of
			 Korea continues to be in the national security interest of the United
			 States.
			(2)The Republic of
			 Korea was designated a Major Non-NATO Ally in 1987, the first such
			 designation.
			(3)The Republic of
			 Korea has been a major purchaser of United States defense articles and services
			 through the Foreign Military Sales (FMS) program, totaling $6,900,000,000 in
			 deliveries over the last 10 years.
			(4)Purchases of
			 United States defense articles, services, and major defense equipment
			 facilitate and increase the interoperability of Republic of Korea military
			 forces with United States military forces.
			(5)Congress has
			 previously enacted important, special defense cooperation arrangements for the
			 Republic of Korea, as in the Act entitled An Act to authorize the
			 transfer of items in the War Reserves Stockpile for Allies, Korea,
			 approved December 30, 2005 (Public Law 109–159), which authorized the
			 President, notwithstanding section 514 of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2321h), to transfer to the Republic of Korea certain defense items
			 to be included in a war reserve stockpile for that country.
			(6)Such actions by
			 Congress and sales to the Republic of Korea enhance defense ties with that
			 country and ensure favorable consideration by the Government of the Republic of
			 Korea when it considers acquisitions of certain weapons systems.
			(7)Enhanced support
			 for defense cooperation with the Republic of Korea is important to the national
			 security of the United States, including through creation of a status in law
			 for the Republic of Korea similar to the countries in the North Atlantic Treaty
			 Organization, Japan, Australia, and New Zealand, with respect to consideration
			 by Congress of foreign military sales to the Republic of Korea.
			3.Sense of
			 CongressIt is the sense of
			 Congress that expeditious consideration of certifications of letters of offer
			 to sell defense articles, defense services, design and construction services,
			 and major defense equipment to the Republic of Korea under section 36(b) of the
			 Arms Export Control Act (22 U.S.C. 2776(b)) is fully consistent with United
			 States security and foreign policy interests and the objectives of world peace
			 and security.
		4.Amendments to
			 Arms Export Control ActThe
			 Arms Export Control Act (22 U.S.C. 2751 et seq.) is amended—
			(1)in section 3 (22
			 U.S.C. 2753)—
				(A)in subsection
			 (b)(2), by inserting the Government of the Republic of Korea,
			 before the Government of Australia; and
				(B)in subsection
			 (d)—
					(i)in
			 paragraph (2)(B), by inserting the Republic of Korea, before
			 Japan;
					(ii)in
			 paragraph (3)(A)(i), by inserting the Republic of Korea, before
			 Australia; and
					(iii)in paragraph
			 (5), by inserting the Republic of Korea, before
			 Australia;
					(2)in section 21 (22
			 U.S.C. 2761)—
				(A)in subsection
			 (e)(2)(A), by inserting the Republic of Korea, before
			 Japan; and
				(B)in subsection
			 (h)—
					(i)in
			 paragraph (1)(A), by inserting the Republic of Korea, before
			 Australia; and
					(ii)in
			 paragraph (2), by striking or to any member government of that
			 Organization if that Organization or member government and inserting
			 , to any member government of that Organization, or to the Governments
			 of the Republic of Korea, Australia, New Zealand, Japan, or Israel if that
			 Organization, member government, or the Governments of the Republic of Korea,
			 Australia, New Zealand, Japan, or Israel;
					(3)in section 36 (22
			 U.S.C. 2776)—
				(A)in subsection
			 (b)—
					(i)in
			 paragraph (1), by inserting the Republic of Korea, before
			 Japan;
					(ii)in
			 paragraph (2), by inserting the Republic of Korea, before
			 Japan; and
					(iii)in paragraph
			 (6), by inserting the Republic of Korea, before
			 Australia;
					(B)in subsection
			 (c), by inserting the Republic of Korea, before
			 Australia both places it appears; and
				(C)in subsection
			 (d)(2)(A), by inserting the Republic of Korea, before
			 Australia;
				(4)in section
			 62(c)(1) (22 U.S.C. 2796a(c)(1)), by inserting the Republic of
			 Korea, before Australia; and
			(5)in section
			 63(a)(2) (22 U.S.C. 2796b(a)(2)), by inserting the Republic of
			 Korea, before Australia.
			5.Amendment to
			 Foreign Assistance Act of 1961Section 656(a)(2) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2416(a)(2)) by inserting Republic of
			 Korea, before Australia.
		
